Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Rajabi publication wherein it discloses a determination device (see pg. 5, Section II. System, "The RFID system for passenger and baggage control in airplane is comprised of 5 main elements: Passenger, Airplane, Baggage, Suitcase, Airport") comprising:
a first radio, associated with a stationary facility, that communicates with a plurality of facility-side terminals present at the stationary facility (see pg. 5, I. Introduction, "An RFID based technique was utilized for identifying passenger... An airplane maintenance system was implemented based on RFID technology that was interacting with inventory... another use of the technology... passenger may enjoy more facilities and decency in passing gates. In addition... technology provides... possibility to track the passengers and control of passenger flow."  Rajabi teaches an airport as the stationary facility, which communicates with moving passengers, and / or passengers' luggage via RFID technology)and 
acquires facility-side access information that includes specific information from each facility-side terminal of the plurality of facility-side terminals that communicate with the first radio (see Figs. 1 – 2, and See pg. 6, Section II. System.  In particular, see Fig. 2. See pg. 6, Section II. System, "Passengers are counted at this stage before passing X-Ray Gate (suitcase and security check are omitted)... The third Reader is installed at the airplane door to check whether all passenger entered the flight terminal are on board or not." Within the airport as the stationary facility, there are other facility side access information points, being represented by Rajabi as the x-ray gate ;
a second radio, associated with a moving-body, that communicates with a plurality of moving-body side terminals present at the moving body (see Fig. 1, and pg. 5, Section II. System, "To have an intelligent system, these four elements are interacting, so that when the passenger enters the airport (fig. 1), each baggage, and suitcase and flight card are tagged with an RFID tag. The RFID information distinguishes the passenger and their cargo."  See pg. 6, Section II. System, "When the baggage are delivered to cargo department, they are tagged with an RFID tag before entering unit load device (ULD). First reader is installed on baggage checking point... the baggage passes through X-Ray Gate before meeting the next RFID reader."  In particular, see Fig. 1) 

    PNG
    media_image1.png
    402
    721
    media_image1.png
    Greyscale

and acquires moving body-side access information that includes specific information from each moving-body side terminal of the plurality of moving-body side terminals that communicate with the second radio (see Fig. 1, and pg. 5, ; 
a database that stores the specific information from each facility-side terminal as facility-side access information and stores the specific information from each moving-body side terminal as moving-body side access information (see Figs. 1 – 2, and see pg. 6, Section II. System.  In particular, see Fig. 2.  See pg. 6, Section II. System, "At this point, baggage is recorded and ready to enter ULD section, where they classified based on time distance and sorted in groups. A noticeable point regarding the system is that the baggage are laid out based on FILO method"); and
accesses the facility-side access information and the moving-body side access information stored in the database (see Figs. 1 – 2, and see pg. 6, Section II. System.  In particular, see Fig. 2.  See pg. 6, Section II. System, "At this point, baggage is recorded and ready to enter ULD section, where they classified based on time distance and sorted in groups. A noticeable point regarding the system is that the baggage are laid out based on FILO method... the third RFID reader reads the baggage when they are transported from ULD unit toward the airplane for loading. Up to this point, passenger and baggage are managed automatically and intelligently. At the end ,
makes a comparison of the specific information included in the facility-side
access information and the specific information included in the moving body-side access information (see Figs. 1 – 2, and see pg. 6, Section II. System.  In particular, see Fig. 2.  See pg. 6, Section II. System, "The system uses GEN2 tag with three memory sources, and memory bank user is the only memory for writing the data (32 characters- hexadecimal). It is noticeable that every data is coded before being written in the RFID tag and decoded before analyzing. This ensures that passenger, baggage, and suitcases are assigned with RFID tags with unique key. Use of combined key avoids any probable interruption between the keys... At this point, baggage is recorded and ready to enter ULD section, where they classified based on time distance and sorted in groups. A noticeable point regarding the system is that the baggage are laid out based on FILO method... the third RFID reader reads the baggage when they are transported from ULD unit toward the airplane for loading”),
determines a set of correlated terminals from the plurality of facility-side terminals and the plurality of moving-body side terminals that have a predetermined correlation based on the comparison.  (See Figs. 1 – 2, and See pg. 6, Section II. System.  In particular, see Fig. 2.

    PNG
    media_image2.png
    378
    715
    media_image2.png
    Greyscale

See pg. 6, Section II. System, "At this point, baggage is recorded and ready to enter ULD section, where they classified based on time distance and sorted in groups. A noticeable point regarding the system is that the baggage are laid out based on FILO method... the third RFID reader reads the baggage when they are transported from ULD unit toward the airplane for loading. Up to this point, passenger and baggage are managed automatically and intelligently. At the end of the trip (fig. 2), passengers are directed toward exit gate and baggage are unloaded simultaneously. Each passenger finds their baggage and an RFID reader checks the tags on the cargo and flight card.")
Therefore, Sagahyroon’s RFID-based Baggage Handling system is introduced to combine with Rajabi’s RFID system Cargo and Passenger Automation and Control through airport facilities to cure the gaps wherein Rajabi is deficient in teaching, or suggesting a processor that:  
outputs a determination result of the set of correlated terminals to a display.
Sagahyroon’s RFID-based Baggage Handling work, he presents as system wherein RFID is integrated with networking and database platforms to  track 
Sagahyroon further teaches a processor (see Fig. 1)

    PNG
    media_image3.png
    715
    1206
    media_image3.png
    Greyscale

that:  outputs a determination result of the set of correlated terminals to a display.  (See Fig. 4.

    PNG
    media_image4.png
    742
    598
    media_image4.png
    Greyscale

See pg. 3, Section V., Baggage Handling System Administrator Interface, "The algorithm that performs the comparisons and displays on the screen a particular scenario for each passenger runs on this station. As the RFID readers forward records of scanned bags, these records are matched against the passengers’ information and 
However, the prior art does not teach, or suggest every element of independent claims 1 and 7 - 8. As such, a person skilled in the art would not modify Rajabi in view of Sagahyroon, or any other combination thereof, to provide the method for wherein the stationary facility is a house in which a family resides, the processor determines that the set of correlated terminals from the plurality of facility-side terminals and the plurality of moving-body side terminals are associated with members of the family that resides at the stationary facility.  
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious wherein the stationary facility is a house in which a family resides, the processor determines that the set of correlated terminals from the plurality of facility-side terminals and the plurality of moving-body side terminals are associated with members of the family that resides at the stationary facility.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661